Citation Nr: 1342432	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  11-14 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the Veteran's Social Security Administration benefits were properly included in determining his countable annual income for purposes of improved pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

By letter dated August 2010, the Department of Veterans Affairs (VA) informed the Veteran that his award of improved pension benefits was reduced due to his receipt of Social Security benefits.  He filed a timely appeal to the Board of Veterans' Appeals (Board).

The issue of whether new and material evidence has been received to reopen a claim of entitlement to waiver of recovery of an overpayment of improved pension benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO's Committee on Waivers and Compromises for appropriate action.  


FINDING OF FACT

The Veteran began to receive Social Security Administration benefits in August 2009.


CONCLUSION OF LAW

The Veteran's income from the Social Security Administration was properly considered in determining his entitlement to improved pension benefits.  38 C.F.R. § 3.271 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The Board points out that there are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  One such claim is where, as here, there is no dispute as to the facts, and the law is dispositive.  Mason v. Principi, 16 Vet. App. 129.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes that no further action is necessary under the VCAA, since all evidence needed to adjudicate the claim is of record.

Analysis

Payments of any kind from any source shall be included as income during the 12-month annualization period in which received unless specifically excluded.  38 C.F.R. § 3.271(a).

Compensation paid by the Social Security Administration will be considered income as received.  38 C.F.R. § 3.271(g).

The record shows the Veteran began to receive Social Security Administration benefits of $468.00 per month in August 2009.  The VA notified the Veteran in an August 2010 letter that such benefits were included in the calculation of his improved pension benefits award effective September 2009.  The claims file includes a pension award worksheet showing that the amount of annual Social Security ($5,616) was subtracted from the maximum annual pension rate ($11,830) to arrive at a new monthly pension benefit rate of $517.00.  The Veteran has not offered any contentions or evidence regarding the actual calculations involved.  

The only issue before the Board is whether his income from the Social Security Administration should have been considered in determining the Veteran's countable annual income for purposes of entitlement to VA pension benefits.  As set forth above, unless there is a specific exclusion, all income must be considered.  In fact, the regulations specifically state that benefits from the Social Security Administration are to be included in a determination of the Veteran's countable annual income.  Accordingly, the Veteran's claim must be denied.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.  

It appears from the Veteran's Board hearing testimony that his real goal is to obtain a waiver of recovery of an overpayment which was created in connection with the receipt of Social Security benefits.  As noted in the introduction, this matter has been referred to the RO's Committee on Waivers and Compromises for appropriate action.  


ORDER

Since the Veteran's Social Security Administration benefits were properly included in a determination of his countable annual income, the appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


